DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 06-30-2021. Claims 19-21 are currently pending. Clams 19-21 have been amended. 

Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art US 8,865,345 teaches a secondary battery that comprises an electrode assembly including a population of anode structures, a population of cathode structures, and separator material disposed between the anode and cathode structures (see figure 3a) but fails to teach or fairly suggest a method for the preparation of the electrode assembly, the method comprising removing a population of negative electrode subunits from a negative electrode sheet, removing a population of separator layer subunits from a separator sheet, removing a population of positive electrode subunits from a positive electrode sheet, and stacking members of the negative electrode subunits population, the separator layer subunits population, and the positive electrode subunits population to form a stacked population of unit cells as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729